Exhibit 10.70
APPLIED MATERIALS, INC.
APPLIED INCENTIVE PLAN
(May 10, 2010 Restatement)

 



--------------------------------------------------------------------------------



 



APPLIED MATERIALS, INC.
APPLIED INCENTIVE PLAN
(May 10, 2010 Restatement)
1. ESTABLISHMENT AND PURPOSE
     Applied Materials, Inc. (the “Company”), having established the Applied
Materials, Inc. Applied Incentive Plan (the “Plan”) effective as of December 8,
2008, hereby amends and restates the Plan in its entirety effective as of
May 10, 2010. The Plan is intended to increase shareholder value and the success
of the Company and its affiliates by motivating Plan Participants to perform to
the best of their abilities, and to achieve and even exceed the Company’s
objectives. The Plan’s goals are to be achieved by providing Plan Participants
with the potential to receive incentive awards based on their meeting or
exceeding performance goals set for the Company, their business units, and/or
the Participant.
2. DEFINITIONS
     The following terms will have the following meanings unless a different
meaning is plainly required by the context:
     2.1. “Affiliate” means any corporation or any other entity (including, but
not limited to, partnerships, joint ventures and limited liability companies)
that the Committee determines to be controlling, controlled by, or under common
control with the Company.
     2.2. “Board” means the Company’s Board of Directors.
     2.3. “Committee” means the Company’s Chief Executive Officer (the “CEO”) or
a committee of one or more employees or other individuals appointed by the CEO
to administer the Plan. Notwithstanding the foregoing, in the case of a
Section 16 Officer, “Committee” means the HRCC.
     2.4. “Company” means Applied Materials, Inc., a Delaware corporation.
     2.5. “Disability” means a Participant’s disability occurring during a Plan
Year for which the Participant actually receives benefits under a
Company-sponsored long-term disability plan.
     2.6. “HRCC” means the Human Resources and Compensation Committee of the
Board.
     2.7. “Intentional Misconduct” means a Participant’s deliberate engagement
in any one or more of the following: (a) fraud, misappropriation, embezzlement
or any other act or acts of similar gravity resulting or intended to result
directly or indirectly in substantial personal enrichment to the Participant at
the expense of the Company; (b) a material violation of a federal, state or
local law or regulation applicable to the Company’s business that has a
significant negative effect on the Company’s financial results; or (c) a
material breach of the Participant’s fiduciary duty owed to the Company that has
a significant negative effect on the

 



--------------------------------------------------------------------------------



 



Company’s financial results; provided, however, that a Participant’s exercise of
judgment or actions (or abstention from action), and/or decision-making will not
constitute Intentional Misconduct if such judgment, action (or abstention from
action) and/or decision is, in the good faith determination of the Board,
reasonable based on the facts and circumstances known to the Participant at the
time of such judgment, action (or abstention from action) and/or decision; and
such judgment, action (or abstention from action) and/or decision is in an area
or situation in which (i) discretion must be exercised by the Participant or
(ii) differing views or opinions may apply.
     2.8. “Participant” means, as to any Plan Year, an employee of the Company
or its Affiliate who (a) is in Grade 38, 39, x50 through Senior Executive, or
x70 through x72, or (b) is in Grade 37 and participated in the Plan as a Grade
37 during the immediately preceding Plan Year. Notwithstanding the foregoing,
the Committee, in its sole discretion, may determine that an otherwise eligible
employee will not be a Participant in the Plan for a given Plan Year.
     2.9. “Payable Award” means the award, if any, payable to a Participant
under the Plan for a Plan Year.
     2.10. “Payout Formula” or “Payout Formulae” means, as to any Plan Year, the
formula, or formulae or payout matrix established pursuant to Section 3.3 below
to guide the determination of any Payable Awards to be paid to Participants for
that Plan Year. The formula or matrix may differ from Participant to Participant
and may differ from Plan Year to Plan Year.
     2.11. “Performance Goals” means the financial and/or operational goals
applicable to a Participant for a Plan Year. Performance Goals may differ from
Participant to Participant and may differ from Plan Year to Plan Year.
     2.12. “Plan” means the Applied Materials, Inc. Applied Incentive Plan as
set forth in this instrument and as hereafter amended from time to time.
     2.13. “Plan Year” means the fiscal year of the Company.
     2.14. “Retirement” means, with respect to any Participant, a termination of
his or her employment with the Company and all of its Affiliates after:
(a) obtaining at least sixty (60) years of age and whose age plus Years of
Service with the Company is not less than seventy (70), or (b) obtaining at
least sixty-five (65) years of age.
     2.15. “Section 16 Officer” means an employee of the Company or its
Affiliate who is subject to Section 16 of the Securities Exchange Act of 1934,
as amended.
     2.16. “Section 409A” means Section 409A of the Internal Revenue Code of
1986, as amended and the regulations and guidance thereunder, as they may be
amended or modified from time to time.
     2.17. “Senior Executive” means, as to any Plan Year, an officer of the
Company with grade level x10 and above, but excluding any officer selected by
the HRCC to participate in the Applied Materials, Inc. Senior Executive Bonus
Plan for that Plan Year.

2



--------------------------------------------------------------------------------



 



     2.18. “Years of Service” means the number of months (or a fraction thereof)
from a Participant’s latest hire date with the Company or its Affiliate to the
date in question, divided by twelve (12). The Participant’s latest hire date
will be determined after giving effect to the non-401(k) plan principles of
North American Human Resources Policy No. 2-06, Re-Employment of Former
Employees/Bridging of Service, as such policy may be amended, revised or
superseded from time to time.
3. PARTICIPATION AND DETERMINATION OF AWARDS
     3.1. Participation. All eligible Participants will be automatically
enrolled in the Plan each Plan Year; provided, however, that an individual who
first becomes a Participant after the first business day in August of a Plan
Year may not be enrolled in the Plan for that Plan Year. Participation in the
Plan is mandatory for any eligible Participants. Notwithstanding the foregoing,
the Committee, in its sole discretion, may determine that an otherwise eligible
employee will not be a Participant in the Plan for a given Plan Year.
Accordingly, a Participant who participates in the Plan in a given Plan Year is
not in any way guaranteed or assured of participation in the Plan in any
subsequent Plan Year. Unless otherwise determined by the Committee, a
Participant in this Plan is not eligible for any other Company incentive plan,
including, but not necessarily limited to, milestone plans, profit sharing
plans, the Discretionary Bonus Incentive Plan, sales incentive plans, etc.
Notwithstanding the foregoing, in determining whether an otherwise eligible
employee shall become a Participant with respect to a Plan Year, the Committee
may, in its sole discretion, provide that an individual will be deemed to have
become a Participant on the first day of the Plan Year, if, as of the first
business day in August of such Plan Year, (a) he or she was an employee of an
entity or its predecessor that, by virtue of an acquisition or similar
transaction by the Company, first became an Affiliate after the first business
day in August of such Plan Year, and (b) he or she otherwise meets the
definition of a “Participant” in Section 2.8 of the Plan.
     3.2. Determination of Performance Goals. The Committee, in its sole
discretion, will establish written Performance Goals for each Participant for
the Plan Year.
     3.3. Determination of Payout Formula or Formulae. The Committee, in its
sole discretion, will establish a Payout Formula or Payout Formulae for purposes
of serving as a guide for determining any Payable Awards. Each Payout Formula
will (a) be in writing, (b) be based on a comparison of actual performance
against the Performance Goals, (c) suggest a target Payable Award based on the
assumption that the Performance Goals are met, and (d) set a maximum Payable
Award.
     3.4. Determination of Payable Awards.
          3.4.1. In General. After the end of each Plan Year, the Committee will
determine the extent to which each Participant exceeded, achieved, or missed his
or her Performance Goals for the Plan Year. The Payable Award for each
Participant, if any, will be determined by the Committee, in its sole
discretion, with reference to the applicable Payout Formula. Notwithstanding any
contrary provision of the Plan, (a) the Committee, in its sole discretion, may
increase, reduce, pro-rate or eliminate a Participant’s Payable Award based on
whatever factors it deems relevant, and (b) the Board, in its sole discretion,
may require a Participant to forfeit, return or reimburse the Company all or a
portion of his or her Payable Award in

3



--------------------------------------------------------------------------------



 



accordance with Section 4.7 of the Plan. The fact that a Participant achieved or
exceeded his or her Performance Goals will not, in any respect, guarantee that
the Participant will receive any Payable Award or any specific amount of Payable
Award. As a result, a Participant has no right or entitlement to any Payable
Award unless and until the Committee, in its sole discretion, has determined the
Payable Award with respect to the Participant.
          3.4.2. Discretion for One-Time Early Determination. Notwithstanding
any contrary provision of the Plan, during the 2010 Plan Year and except as
provided below, the Committee may, in its sole discretion, determine that a
portion of a Participant’s potential Payable Award for the 2010 Plan Year will
be determined and payable prior to the end of that Plan Year (the “FY 2010
Discretionary Early Payment”). If the Committee, in its sole discretion,
determines that a Participant will receive a FY 2010 Discretionary Early
Payment, such determination will be subject to the Committee’s discretion to
increase, reduce, pro-rate or eliminate the Participant’s FY 2010 Discretionary
Early Payment, if any, based on the factors the Committee deems relevant;
provided, however, that no FY 2010 Discretionary Early Payment made to any
Participant may exceed forty percent (40%) of the Participant’s target Payable
Award based on the assumption that all the Performance Goals are met at 100%
levels for the fiscal year. The amount of any FY 2010 Discretionary Early
Payment made to any Participant shall be deducted from the FY 2010 maximum
Payable Award determined in accordance with Section 3.3 of the Plan.
Notwithstanding the foregoing, no FY 2010 Discretionary Early Payments may be
determined or made with respect to (a) any Participant who has elected to defer
any portion of his or her Payable Award (if any) for the 2010 Plan Year under
the Applied Materials, Inc. 2005 Executive Deferred Compensation Plan, as
amended, or (b) any Section 16 Officer.
     3.5. Eligibility for Payable Awards. Except as provided in this Section, a
Participant will be eligible for consideration for a Payable Award only if he or
she remains an employee with the Company or its Affiliates through the end of
the Plan Year. Notwithstanding the foregoing, a Participant will be eligible for
consideration for a Payable Award if, during the Plan Year, the Participant
terminates employment with the Company and its Affiliates on account of
Retirement, Disability or death. The Committee, in its sole discretion, may
determine whether a Participant who has received any form of disciplinary
action, including but not limited to a written or final warning or is placed on
a Performance Improvement Plan during the Plan Year is entitled to a Payable
Award for that Plan Year.
4. PAYMENT OF AWARDS
     4.1. Right to Receive Payment. Any Payable Award will be paid solely from
the Company’s general assets. Nothing in this Plan will be construed to create a
trust or to establish or evidence any Participant’s claim of any right other
than as an unsecured general creditor with respect to any payment to which he or
she may be entitled.
     4.2. Form of Payment. Any Payable Award under the Plan will be paid in
cash, or its equivalent, in a single lump sum.

4



--------------------------------------------------------------------------------



 



     4.3. Timing of Payment. Any Payable Award under the Plan will be paid as
soon as administratively practicable after such Payable Award has been
determined by the Committee, but in no event will such payment be made later
than the fifteenth (15th) day of the third (3rd) month immediately following the
end of the Plan Year to which the Payable Award relates. However, in the case of
any Participant who is on a Company-approved personal leave of absence on the
last day of the Plan Year (or with respect to any FY 2010 Discretionary Early
Payment, the date on which such payment is determined by the Committee in
accordance with Section 3.4.2 of the Plan), the Payable Award, if any, will not
be paid until the Participant has returned to work for at least 90 consecutive
days following his or her return from the leave of absence (the “90-Day Service
Period”), in which case, the Payable Award, if any, will be paid as soon as
administratively practicable after the completion of the 90-Day Service Period,
but in no event will such payment be made later than the fifteenth (15th) day of
the third (3rd) month immediately following the later of (a) the end of the Plan
Year in which the 90-Day Service Period is completed; or (b) the end of the
Participant’s taxable year in which the 90-Day Service Period is completed.
Notwithstanding the foregoing, the Committee may, in its sole discretion,
determine that the 90-Day Service Period will be waived for any reason,
including, but not limited to, with respect to a Participant who terminates
employment with the Company or its Affiliates during such 90-Day Service Period
by reason of such Participant’s Retirement, Disability or death. If the 90-Day
Service Period is waived with respect to any Participant, the Payable Award, if
any, will be paid as soon as administratively practicable after such waiver, but
in no event will such payment be made later than the fifteenth (15th) day of the
third (3rd) month immediately following the later of (a) the end of the Plan
Year in which the 90-Day Service Period is waived; or (b) the end of the
Participant’s taxable year in which the 90-Day Service Period is waived. For
purposes of clarity, a Participant who both is on a Company-approved
non-personal leave of absence and whose employment status is protected by
applicable law as a result of such leave of absence will not be subject to any
90-Day Service Period requirement.
     4.4. Taxes. Each Payable Award will be paid net of all applicable tax
withholding and deductions.
     4.5. Payment in Event of Participant’s Death. If the Committee has
determined, in its sole discretion, that a Participant will receive a Payable
Award, but the Participant is deceased at the time such award is payable, then
such Payable Award will be paid to the Participant’s estate or to the
beneficiary or beneficiaries entitled thereto under the intestacy laws governing
the disposition of the Participant’s estate.
     4.6. Payment Through Affiliate. Payable Awards may be paid, in the
Committee’s discretion, through the Company or any of its Affiliates.
     4.7. Clawback in Connection with a Material Negative Financial Restatement.
Pursuant to the Company’s clawback policy, the Board, in its sole discretion,
may require a Participant to forfeit, return or reimburse the Company all or a
portion of his or her Payable Award that is paid on or after December 7, 2009,
if (i) the Participant is or was a Section 16 Officer during the applicable Plan
Year, and (ii) the Participant deliberately engaged in Intentional Misconduct
that was determined by the Board, in its sole discretion, to be the primary
cause of a material negative restatement of a Company financial statement that
was filed with the

5



--------------------------------------------------------------------------------



 



U.S. Securities and Exchange Commission and such financial statement, as
originally filed, is one of the Company’s three (3) most recently filed annual
financial statements. The portion of the Payable Award, if any, that a
Participant may be required to forfeit, return or reimburse will be determined
by the Board, in its sole discretion, but will be no more than the after-tax
portion of the Payable Award that was: (1) in excess of the Payable Award he or
she would have received had the Company’s financial results been calculated
under the restated financial statements, and (2) paid within the period
beginning on the date the Committee determines the Payable Award (in accordance
with Section 3.4 of the Plan) and ending on the date that is twelve (12) months
after the original filing of the financial statement that subsequently was
restated.
5. ADMINISTRATION
     5.1. Committee is the Administrator. The Plan will be administered by the
Committee.
     5.2. Committee Authority. The Committee has all powers and discretion to
administer the Plan and to control its operation, including, but not limited to,
the power and discretion to (a) select Participants and make other
determinations under Section 3; (b) make Plan rules and regulations to address
any situation or condition not specifically provided for by the Plan; and
(c) interpret the provisions of the Plan and any Payable Awards. Any
determination, decision or action of the Committee (or any delegate of the
Committee) in connection with the construction, interpretation, administration
or application of the Plan will be final, conclusive, and binding upon all
persons, and will be given the maximum possible deference permitted by law.
     5.3. Delegation by the Committee. The Committee, in its sole discretion and
on such terms and conditions as it may provide, may delegate all or part of its
authority and/or powers under the Plan to one or more officers or other
employees of the Company or its Affiliates; provided, however, that any
decision, action or determination under the Plan by any such delegate of the
Committee will be subject to review and change by the Committee, in its sole
discretion. Notwithstanding the foregoing, the Committee may not delegate its
authority and/or powers under the Plan with respect to Section 16 Officers.
6. GENERAL PROVISIONS
     6.1. Nonassignability. A Participant will have no right to assign or
transfer any interest under this Plan.
     6.2. Section 409A. It is intended that any Payable Awards under this Plan
will be exempt from the requirements of Section 409A pursuant to the “short-term
deferral” exemption or, in the alternative, will comply with the requirements of
Section 409A so that none of the payments to be provided under the Plan will be
subject to the additional tax imposed under Section 409A, and any ambiguities
and ambiguous terms herein shall be interpreted to so comply or be exempt. Each
payment payable under this Plan is intended to constitute a separate payment for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations. The Company may,
in good faith and without the consent of any Participant, make any amendments to
this Plan and take such reasonable actions which it deems necessary, appropriate
or desirable to avoid

6



--------------------------------------------------------------------------------



 



imposition of any additional tax or income recognition under Section 409A prior
to actual payment to any Participant.
     6.3. No Effect on Employment. The Plan, participation in the Plan, and
administration of the Plan do not confer any right upon any Participant for the
continuation of his or her employment with the Company or its Affiliates for any
Plan Year or any other period. A Participant’s employment with the Company or
its Affiliates is fully terminable at will. The Company and its Affiliates
expressly reserve the right, which may be exercised at any time and without
regard to when during a Plan Year such exercise occurs, to terminate any
Participant’s employment with or without cause, and to treat him or her without
regard to the effect that such treatment might have upon him or her as a
Participant.
     6.4. No Individual Liability. Neither the Committee, nor any member of the
Committee, nor any delegate of the Committee, nor any member of the HRCC, nor
any member of the Board will be liable for any determination, decision or action
made or taken in good faith with respect to the Plan or any Payable Award under
the Plan.
     6.5. Integration. The Plan as stated in this document is the complete
embodiment of the terms and conditions of the Plan and supersedes any prior
versions of the Plan and any prior or contemporaneous agreements, promises, or
representations concerning the subject matter of the Plan.
     6.6. Amendment or Termination. The Committee or the HRCC may amend or
terminate the Plan at any time and for any reason by a written amendment. No
individual director, officer, or employee, regardless of his or her position at
the Company or its Affiliates, otherwise has the power to amend or alter the
terms and conditions of the Plan, whether he or she purports to do so verbally
or in writing.
     6.7. Arbitration. Any dispute arising from, or related to, this Plan will
be settled pursuant to the Applied Materials, Inc. Arbitration Policy, where
such an arbitration policy is in effect.
     6.8. Severability; Governing Law. If any provision of the Plan is found to
be invalid or unenforceable, such provision will not affect the other provisions
of the Plan, and the Plan will be construed in all respects as if such invalid
provision had been omitted. The provisions of the Plan will be governed by and
construed in accordance with the laws of the State of California, with the
exception of California’s conflict of laws provisions.

7



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
1. ESTABLISHMENT AND PURPOSE
    1  
 
       
2. DEFINITIONS
    1  
 
       
3. PARTICIPATION AND DETERMINATION OF AWARDS
    3  
 
       
3.1. Participation
    3  
3.2. Determination of Performance Goals
    3  
3.3. Determination of Payout Formula or Formulae
    3  
3.4. Determination of Payable Awards
    3  
3.5. Eligibility for Payable Awards
    4  
 
       
4. PAYMENT OF AWARDS
    4  
 
       
4.1. Right to Receive Payment
    4  
4.2. Form of Payment
    5  
4.3. Timing of Payment
    5  
4.4. Taxes
    5  
4.5. Payment in Event of Participant’s Death
    5  
4.6. Payment Through Affiliate
    5  
4.7. Clawback in Connection with a Material Negative Financial Restatement
    6  
 
       
5. ADMINISTRATION
    6  
 
       
5.1. Committee is the Administrator
    6  
5.2. Committee Authority
    6  
5.3. Delegation by the Committee
    6  
 
       
6. GENERAL PROVISIONS
    6  
 
       
6.1. Nonassignability
    6  
6.2. Section 409A
    6  
6.3. No Effect on Employment
    7  
6.4. No Individual Liability
    7  
6.5. Integration
    7  
6.6. Amendment or Termination
    7  
6.7. Arbitration
    7  
6.8. Severability; Governing Law
    7  

-i-